Case 3:19-cr-00142-WHO Document 1 Filed 03/26/19 Page 1 of 6



                         States; I3is;trtct Court
                                    FOR THE
               NORTHERN DISTRICT OF CALIFORNIA


                   VENUE: SAN FRANCISCO



                        UNITED STATES OF AMERICA,

                                       V.




                            JONATHAN ORTINO,




                                     C R 19                             14
                             DEFENDANT(S).


                            INDICTMENT

        18 U.S.C. §§ 1001(a)(2) & 2 - False Statement to Government Agency




         A true bill.



                                                          Foreman


         Filed in open court this              day of



                                                    KAHEIT Xi. HOH

                                                             Clerk


                         SALLIE rxiivL _                      ^ (Srnx>- Uju^
                 UnitedStatesMagistrl^'AidQe-^
                /dMXA^—^^                                                      I_rA f^
Case 3:19-cr-00142-WHO Document 1 Filed 03/26/19 Page 2 of 6
Case 3:19-cr-00142-WHO Document 1 Filed 03/26/19 Page 3 of 6
Case 3:19-cr-00142-WHO Document 1 Filed 03/26/19 Page 4 of 6
Case 3:19-cr-00142-WHO Document 1 Filed 03/26/19 Page 5 of 6
Case 3:19-cr-00142-WHO Document 1 Filed 03/26/19 Page 6 of 6
